Citation Nr: 0948184	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee disorder.  


REPRESENTATION

Appellant represented by:	Daniel A. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to March 
1988 and subsequently in the United States Army National 
Guard.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) issued a decision in 
February 2008 denying the claim for service connection for a 
right knee disorder.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In March 2009, the Court granted the Joint Motion 
for Order Vacating the Board Decision and Incorporating the 
Terms of this Remand (Joint Motion) and ordered the claim 
remanded to the Board for compliance with instructions in the 
Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion the Board, among other things, was 
ordered to clarify the diagnoses of the Veteran's right knee 
disorder/s.  

The evidence currently of record includes diagnoses of 
multiple right knee disorders.  To clarify the diagnosis/es 
the claim must be remanded to afford the Veteran a VA 
examination of the right knee.  In addition, an opinion 
should be obtained as to the origins of any currently 
diagnosed disorder/s of the right knee.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since March 2007 for any right knee 
disorder/s.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
diagnose any current disorders of the 
right knee.  For each disorder diagnosed 
he/she is asked to answer the following 
questions.  

a.  Did the disorder clearly pre-exist 
the Veteran's entrance into active 
service?  If so, did the disorder 
increase in severity in service?  If so, 
was the increase in severity beyond the 
natural progress of the disorder? 
b.  If the disorder did not exist prior 
to service, is it at least as likely as 
not (50 percent probability) that the 
right knee disorder/s began in service or 
is related to some event in service?  
c.  Is there X-ray evidence that 
establishes the presence of arthritis in 
service (1984-1988), or during the 
initial post service year?  

The examiner is asked to explain the 
basis for his/her diagnosis/es and 
his/her reasoning for any opinion 
expressed with specific references to any 
clinical data which support the 
diagnosis/es and opinion.  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
attorney should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


